Citation Nr: 0325781	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for inguinal hernia.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
pneumothorax. 

4.  Entitlement to an increased (compensable) rating for 
sensorineural hearing loss of the right ear.  

REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from August 1950 to July 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 1997, March 
1999, and June 1999 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

The January 1997 rating decision denied entitlement to a 
disability evaluation in excess of zero percent for 
sensorineural hearing loss of the right ear.  The March 1999 
rating decision denied entitlement to service connection for 
a hernia and determined that new and material evidence had 
not been submitted to reopen the claim for entitlement to 
service connection for spontaneous pneumothorax.  The June 
1999 rating decision denied entitlement to service connection 
for diabetes mellitus.  

The issues of entitlement to service connection for a hernia 
and whether new and material evidence was submitted to reopen 
the claim for service connection for spontaneous pneumothorax 
were remanded to the RO for additional development in 
December 2000.     

The Board noted that the March 1999 rating decision also 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
residuals of cold injury.  This rating decision was timely 
appealed by the veteran.  A January 2003 rating decision 
granted service connection for residuals of cold injury to 
the right foot and a 30 percent evaluation was assigned from 
May 21, 1998.  Service connection was granted for residuals 
of cold injury to the left foot and a 30 percent evaluation 
was assigned from May 21, 1998.  Service connection was 
granted for residuals of cold injury to the right hand and a 
30 percent rating was assigned from May 21, 1998.  Service 
connection was granted for residuals of cold injury to the 
right testicle and a 10 percent evaluation was assigned from 
May 21, 1998.  Thus, the Board finds that the issues of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of cold 
injury and entitlement to service connection for residuals of 
cold injury are no longer before the Board for appellate 
review since these claims were granted by the RO in January 
2003.    

In an April 2003 statement, the veteran's representative 
expressed disagreement with the disability evaluations and 
effective dates of the disability evaluations assigned to the 
residuals of cold injury to the right foot, left foot, right 
hand, and right testicle.  The Board finds that this 
statement is a notice of disagreement with the January 2003 
rating decision.  


FINDINGS OF FACT

1.  The inguinal hernia is not related to service or to a 
service-connected disability and was first manifest several 
years after service.

2.  The veteran's diabetes mellitus type 1 was not manifested 
in service or within one year from service separation, and is 
not related to the veteran's period of service or to a 
service-connected disability. 

3.  In an unappealed 1989 rating decision, entitlement to 
service connection for pneumothorax was denied.  

4.  The evidence added to the record since the 1989 rating 
decision is not new, and when considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
pneumothorax.  

5.  Prior to June 10, 1999, the service-connected 
sensorineural hearing loss of the right ear is principally 
manifested by an average puretone threshold of 46 decibels 
with a speech discrimination score of 92 percent (numeric 
designation of hearing impairment I).

6.  Subsequent to June 10, 1999, the service-connected 
sensorineural hearing loss of the right ear is principally 
manifested by an average puretone threshold of 83.75 decibels 
with a speech discrimination score of 100 percent (numeric 
designation of hearing impairment III).


CONCLUSIONS OF LAW

1.  Inguinal hernia was not incurred in or aggravated by 
active service, and is not due to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002). 

2.  Diabetes mellitus type 1 was not incurred in or 
aggravated by active service, and may not be so presumed, and 
is not due to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2002).

3.  Evidence added to the record since the 1990 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for pneumothorax is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156 (in effect prior to August 29, 2001); 38 C.F.R. 
§ 20.1103 (2002). 

4.  The criteria for a compensable schedular evaluation for 
sensorineural hearing loss of the right ear have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100 (effective through June 9, 1999); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues before the Board arose from claims filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), New and material evidence, which became 
effective August 29, 2001.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection 
for inguinal hernia and diabetes mellitus and the claim for 
entitlement to an increased disability evaluation for 
sensorineural hearing loss of the right ear, and that the 
requirements of the VCAA have in effect been satisfied. 

The veteran's service medical records are associated with the 
claims folder.  The veteran was afforded VA examinations in 
1998 and 2002 to determine the nature and etiology of the 
claimed disabilities and to determine the severity of his 
service-connected right ear hearing loss.  Pertinent VA 
treatment records and private medical records are associated 
with the claims folder.  The RO obtained copies of VA 
treatment records from the VA medical center in Durham, North 
Carolina, dated from 1997 to 2002; VA treatment records from 
the VA medical facility in Hampton, Virginia, dated in 1998 
and 1999; and VA treatment records from the VA medical 
facility in Brooklyn, New York, dated from 1981 to 1989.  The 
RO made an attempt to obtain the records from the VA medical 
facility in St. Albans, New York.  In an August 2001 
response, St. Albans Medical facility indicated that no 
records were found.  The veteran was notified that no records 
were found.   

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify 
them of the evidence needed by the appellant to prevail on 
the claims.  In letters dated in January 2001, July 2001, 
October 2001, and January 2002, the RO notified the veteran 
of the evidence that was considered and of the evidence 
needed to substantiate his claims.  The RO offered to assist 
him in obtaining any relevant evidence.  These letters and 
documents gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the appellant in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regarding the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
pneumothorax, the Board notes that the VCAA appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).  

For claims filed before August 29, 2001, once VA determines 
that new and material evidence has been submitted, and the 
claim is reopened, VA is obligated to assist the veteran in 
obtaining any relevant evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the present case, the claim has 
been filed before August 29, 2001 and therefore, the former 
provisions of 38 C.F.R. § 3.156(a) apply to this claim.  


Pertinent law and regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if diabetes mellitus became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002). 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2002). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Disability evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

The veteran filed his claim for an increased evaluation for 
sensorineural hearing loss of the right ear in July 1996.  
During the pendency of this appeal, effective June 10, 1999, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  Pursuant to VAOPGCPREC 3-2000 the 
Board must initially determine whether the current or former 
rating criteria are more favorable to the veteran.

Specifically, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  
38 C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed. 

Under the regulations in effect prior to June 10, 1999, 
evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability for service-connected defective hearing, the 
Schedule established 11 auditory acuity levels designated 
from level I for essentially normal hearing through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (effective prior to June 10, 1999).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2002).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.



Analysis

Entitlement to service connection for inguinal hernia

Factual Background

Service medical records show that upon separation examination 
in July 1953, examination of the abdomen was normal.  An 
inguinal hernia was not detected.  

VA treatment records indicate that in July 1996, a left 
inguinal hernia was diagnosed.  The veteran underwent a 
Lichtenstein left inguinal hernia repair utilizing mesh.  

An October 1998 VA examination report indicates that no 
hernia was present on examination and it was noted that the 
veteran recently had a herniorrhaphy on the left side.  

A May 2002 VA examination report indicates that the veteran 
believed that he first experienced pain in the left inguinal 
area in the 1950's but he was unable to recall.  Examination 
of the abdomen revealed a mid-line, healed, non-draining, and 
non-erythematous scar.  The abdomen was soft, non-tender, and 
without evidence of ascites, superficial veins, or 
hepatosplenomegaly.  There were no masses.  Normal bowel 
sounds were heard.  There was no inguinal hernia bilaterally.  
There was mild tenderness to palpation of the left inguinal 
area.  The diagnosis was status post left direct inguinal 
hernia repair with residual pain and scar.  The examiner 
indicated that the veteran had a history of direct left 
inguinal hernia and repair (herniorrhaphy) in 1996.  The 
examiner indicated that no information was available in the 
records provided as to when the veteran first began to 
experience this problem.  The examiner noted that at the time 
of the surgery, it was noted that the hernia was large and 
reducible.  The examiner indicated that an inguinal hernia 
occurred when a loop of bowel or omentum entered the inguinal 
canal through a weakening of the abdominal wall.  The 
examiner further indicated that a direct hernia is the result 
of herniation between the inferior epigastric artery and the 
edge of the rectus muscle.  The examiner stated that direct 
inguinal hernias are acquired lesions and are not only 
influenced by changes in intra-abdominal pressure but also by 
progressive attenuation of the inguinal structures as part of 
the normal aging process.  Direct hernias are for the most 
part, problems of middle-aged and elderly persons.  The 
examiner indicated that rarely, inherited defects in collagen 
synthesis (i.e.: Marfan syndrome) caused an accelerated 
weakening of these structures.  The examiner found no 
evidence in his readings of an inguinal hernia being the 
result of cold weather injury.  The examiner concluded that 
it was his opinion, after interview and examination of the 
veteran, review of the veteran's records, and review of the 
medical literature, that the occurrence of a left direct 
inguinal hernia in the past was not proximately due to or the 
result of or aggravated by any frostbite residuals of the 
testicles.  

Discussion

The veteran contends that he incurred an inguinal hernia 
after incurring frostbite of the testicles in service.  The 
medical evidence shows that an inguinal hernia was diagnosed 
in July 1996 and the veteran underwent hernia repair.  
Currently, the veteran has residual pain and a scar status 
post the left direct inguinal hernia repair.  

The medical evidence of record shows that the veteran's left 
inguinal hernia was not incurred in service and was first 
manifested many years after active service.  As noted above, 
the service medical records do not reflect a diagnosis of an 
inguinal hernia.  The record shows that the left inguinal 
hernia was first diagnosed in 1996, over forty years after 
separation from service.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's active service and the 
disability.  In the present case, the veteran has not 
submitted evidence of a connection between his period of 
active service and his left inguinal hernia.  The medical 
evidence of record does not demonstrate a relationship 
between the inguinal hernia and a proven disease or injury 
that occurred during active service.  

In fact, the medical evidence of record shows that the 
inguinal hernia is not due to cold injury in service but is 
due to aging.  The May 2002 VA examination report indicates 
that an inguinal hernia occurred when a loop of bowel or 
omentum entered the inguinal canal through a weakening of the 
abdominal wall.  The examiner further indicted that a direct 
hernia is the result of herniation between the inferior 
epigastric artery an the edge of the rectus muscle.  The 
examiner stated that direct inguinal hernias are acquired 
lesions and are not only influenced by changes in intra-
abdominal pressure but also by progressive attenuation of the 
inguinal structures as part of the normal aging process.  The 
examiner stated that direct hernias are for the most part, 
problems of middle-aged and elderly persons.  The examiner 
indicated that rarely, inherited defects in collagen 
synthesis (i.e.: Marfan syndrome) caused an accelerated 
weakening of these structures.  The examiner found no 
evidence in his readings of an inguinal hernia being the 
result of cold weather injury.  The examiner concluded that 
it was his opinion, after interview and examination of the 
veteran, review of the veteran's records, and review of the 
medical literature, that the occurrence of a left direct 
inguinal hernia in the past was not proximately due to or the 
result of or aggravated by any frostbite residuals of the 
testicles.  

The veteran's own implied assertions that his left inguinal 
hernia first manifested in service or is related to cold 
injury in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to medical causation competent.  The veteran has not 
submitted or identified any medical evidence which 
establishes that the inguinal hernia was incurred in service 
or was due to cold injury in service.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for inguinal hernia is not warranted, 
since there is no credible evidence of an inguinal hernia 
during active service and the medical evidence establishes 
that the inguinal hernia was not incurred in or related to 
service or to a service-connected disability.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection for an 
inguinal hernia.  The claim is therefore denied. 

Entitlement to service connection for diabetes mellitus

Factual Background

Service medical records show that upon separation examination 
in July 1953, diabetes mellitus was not diagnosed.  The 
laboratory tests were negative.  

A June 1993 VA treatment record indicates that Diabetes 
Mellitus was diagnosed in 1985.  A February 1994 VA treatment 
record indicates that Diabetes Mellitus was diagnosed 10 
years earlier.  VA treatment records dated in 2002 show that 
the veteran continued to be treated for Insulin Dependent 
Diabetes Mellitus (Type 1).   

Discussion

The veteran contends that he incurred Diabetes Mellitus as 
due to the service-connected partial gastric resection and 
history of ulcer.  

Service medical records do not reflect a diagnosis of 
Diabetes Mellitus Type 1.  The July 1953 separation 
examination report does not reflect a diagnosis of Diabetes 
Mellitus Type 1.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of Diabetes Mellitus Type 1 soon after 
service separation.  There is no medical evidence of 
manifestations of Diabetes Mellitus to a compensable degree 
within one year from service separation.  The medical 
evidence of record shows that Diabetes Mellitus Type 1 was 
first diagnosed in the mid 1980's, almost 30 years after 
service separation.  The veteran had not identified any 
treatment records dated from July 1952 to July 1953, the 
presumptive period, which may reflect evidence of 
manifestations of Diabetes Mellitus to a compensable degree.  
The Board points out that under the pertinent regulations, a 
manifestation of Diabetes Mellitus to a compensable degree 
requires a diagnosis of Diabetes Mellitus which is manageable 
by restricted diet only.  See 38 C.F.R. § 4.120, Diagnostic 
Code 7913 (2002). 

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's active service and the 
disability.  In the present case, the veteran has not 
submitted evidence of a connection between his period of 
active service or a service-connected disability and the 
Diabetes Mellitus.  The medical evidence of record does not 
demonstrate a relationship between the Diabetes Mellitus and 
a proven disease or injury that occurred during active 
service or a service-connected disability.  

The veteran's own implied assertions that his Diabetes 
Mellitus is due to the partial gastric resection and history 
of ulcer are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to medical etiology competent.  The veteran has not submitted 
or identified any medical evidence which establishes that 
diabetes mellitus was caused by the service-connected history 
of an ulcer status post partial gastric resection.    

As discussed in detail above, the preponderance of the 
evidence shows that the Diabetes Mellitus Type 1 was not 
incurred in service and is not related to the veteran's 
period of service.  The evidence shows that the Diabetes 
Mellitus first manifested many years after service.  The 
Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for Diabetes Mellitus type 1.  The claim is therefore denied. 

Whether new and material evidence has been submitted to 
reopen the claim for service connection for pneumothorax

In an April 1989 rating decision, the RO denied the claim for 
service connection for a lung disability.  There was no 
evidence of pneumothorax in service.  Notice and appeal 
rights were sent in May 1989.  This decision was not 
appealed, and became final.  38 U.S.C. § 4005; 38 C.F.R. 
§§ 3.104(a), 19.129(a) (as in effect in 1989).

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence submitted since the 1989 rating decision 
includes VA treatment records from the Brooklyn VA medical 
facility dated from October 1981 to 1989; VA treatment 
records from the VA medical center in Durham, North Carolina, 
dated from 1995 to 2002; hospital records from the Hampton, 
Virginia, VA hospital dated in 1998 and 1999; an October 1998 
VA examination report; an August 2001 response from St. 
Albans VA medical center; and a May 2002 VA examination 
report.  

The medical evidence submitted since the 1989 rating decision 
is cumulative and redundant of evidence previously submitted.  
This evidence shows that the veteran had pneumothoraces in 
1988 and 1989, and was status post recurrent pneumothorax.  
There was no indication in the VA treatment records or the VA 
examination reports that the pneumothorax had its origin in 
or was aggravated by service.  The first episode occurred in 
November 1988 and the veteran presented to the Brooklyn VA 
Medical Center with spontaneous pneumothorax.  After the 
third episode, in 1989, surgery was performed.  This 
evidence, by itself or in connection with other evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly determine the merits of the 
claim because this evidence only shows that the spontaneous 
pneumothorax began in 1988.  Therefore, this evidence is 
either cumulative or redundant, or by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

In summary, the Board finds that the evidence presented by 
the veteran with regard to his claim of entitlement to 
service connection for pneumothorax is not new and material, 
thus the claim will not be reopened. 

Entitlement to a disability evaluation in excess of zero 
percent for sensorineural hearing loss of the right ear

Factual Background

An August 1996 VA audiological examination report indicates 
that on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
45
45
50







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  

A September 2002 VA audiological examination indicates that 
on authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
85
90
85







The average puretone threshold for the right ear is 83.75.  
The Maryland CNC Word list speech reception was 100 percent 
in the right ear.  The diagnosis was severe bilateral mixed 
hearing loss.  



Discussion

The RO assigned a zero percent evaluation to the veteran's 
service-connected sensorineural hearing loss of the right ear 
under the provisions of Diagnostic Code 6100.

Pursuant to VAOPGCPREC 3-2000, the Board has reviewed both 
the former and revised provisions to determine which version 
is more favorable.  The Board notes that the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered.  Specifically, the pertinent 
regulations do not contain any substantive changes that 
affect this particular case, but add certain provisions that 
were already the practice of VA.  38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

Thus, the Board finds that neither version of the regulations 
is more favorable to the veteran.  Therefore, the Board will 
apply the earlier version of the regulation for the period 
prior to the effective date of the change, which is June 10, 
1999 and will apply the revised version from June 10, 1999, 
the effective date of the change.  See VAOPGCPREC 3-2000. 

The August 1996 VA audiologic evaluation results do not 
demonstrate that the veteran's overall hearing loss of the 
right ear warrants a compensable disability evaluation under 
Diagnostic Codes 6100-6110, effective prior to June 10, 1999.

As set out above, the results of VA audiologic examination in 
August 1996 show a 46 average decibel loss in the right ear 
and a 92 percent correct speech discrimination score for the 
right ear, which, when applied to Table VI of 38 C.F.R. 
§ 4.85 (1999), result in a numeric designation of Level I 
hearing loss in the right ear.  Regarding the nonservice-
connected left ear, the Board notes that where service 
connection has been granted for defective hearing in only one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered normal.  38 U.S.C.A. § 1160(a); 38 C.F.R. 
§ 3.383(a) (effective prior to June 10, 1999).  See also 
VAOPGCPREC 32-97, August 29, 1997.  Review of the record 
reveals no evidence of total deafness in the left ear.  Thus, 
the numeric designation of I is assigned to the left ear 
under Table VI of 38 C.F.R. § 4.85.  The Board acknowledges 
recent liberalizing legislation which permits consideration 
of the non-service-connected ear, but only if the impairment 
of the service-connected ear is compensable in degree, a 
condition not met in this case.  Pub. L. 107-330, 116 Stat. 
2821, Sec. 103 (December 6,2002).

By applying the numeric designation of Level I in the right 
ear and Level I in the left ear to Table VII in 38 C.F.R. § 
4.85 (1999), a noncompensable evaluation for the veteran's 
service-connected hearing loss of the right ear is assigned.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (effective prior to 
June 10, 1999). 

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has been severely diminished, it must be concluded 
that the evidence as a whole does not warrant a disability 
evaluation in excess of the noncompensable evaluation for the 
veteran's hearing loss of the right ear prior to June 9, 
1999.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2002). 

The Board finds that the September 2002 VA examination was 
conducted by a state-licensed audiologist and all necessary 
tests were performed.  The September 2002 VA examination 
shows that the veteran has an average pure tone threshold of 
83.75 decibels for the right ear, with 100 percent speech 
discrimination.  If impaired hearing is service-connected in 
only one ear, the nonservice-connected ear will be assigned a 
designation of I.  See 38 C.F.R. § 4.85(f).  The only 
possible interpretation of this examination under new 
regulations is that the veteran's hearing loss of the right 
ear is at Level III and the veteran's hearing loss in the 
left ear is at Level I, and therefore, a compensable rating 
is not warranted under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).  Application of the 
regulations in effect prior to June 10, 1999, would not alter 
that conclusion. 

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  A disability 
evaluation in excess of zero percent for the service-
connected sensorineural hearing loss of the right ear is not 
warranted, for the reasons and bases described above.  The 
benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for inguinal hernia is 
denied.  

Entitlement to diabetes mellitus is denied.  

New and material evidence has not been submitted to reopen 
the claim for service connection for pneumothorax, and the 
claim is denied.   

Entitlement to an increased rating for sensorineural hearing 
loss of the right ear is denied.    

REMAND

As noted by the Board in the Introduction, a January 2003 
rating decision granted service connection for residuals of 
cold injury to the right foot and a 30 percent evaluation was 
assigned from May 21, 1998.  Service connection was granted 
for residuals of cold injury to the left foot and a 30 
percent evaluation was assigned from May 21, 1998.  Service 
connection was granted for residuals of cold injury to the 
right hand and a 30 percent rating was assigned from May 21, 
1998 and service connection was granted for residuals of cold 
injury to the right testicle and a 10 percent evaluation was 
assigned from May 21, 1998.  In an April 2003 statement, the 
veteran expressed disagreement with respect to the effective 
dates and disability ratings assigned to the above service-
connected disabilities.     

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to higher initial disability evaluations 
and earlier effective dates for residuals 
of cold injury to the right foot, 
residuals of cold injury to the left 
foot, residuals of cold injury to the 
right hand, and residuals of cold injury 
to the right testicle.  The veteran and 
his representative should be provided 
with copies of the Statement of the Case 
and advised of the time period in which 
to perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



